 
IR-LIMITED DIRECTOR DEFERRED COMPENSATION
AND STOCK AWARD PLAN II


[As Amended and Restated Effective August 1, 2007]



--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


SECTION 1 - STATEMENT OF PURPOSE
1
   
SECTION 2 - DEFINITIONS
     
2.1
 
Account Balance
2
2.2
 
Beneficiary
2
2.3
 
Beneficiary Designation Form
2
2.4
 
Board
2
2.5
 
Code
2
2.6
 
Deferral Account
2
2.7
 
Deferral Amount
2
2.8
 
Deferred IR Stock Award Account
2
2.9
 
Election Form
2
2.10
 
Fees
3
2.11
 
Investment Option Subaccounts
3
2.12
 
IR Stock
3
2.13
 
IR Stock Account
3
2.14
 
Participant
3
2.15
 
Plan Year
3
2.16
 
Retirement
3
2.17
 
Return
3
2.18
 
Separation from Service
3
2.19
 
Supplemental Contribution
3
2.20
 
Supplemental Contribution Account
3
2.21
 
Trust
3
       
SECTION 3 - PARTICIPATION, DEFERRAL ELECTION AND INVESTMENT ELECTION
         
3.1
 
Participation and Deferral Election
4
3.2
 
Investment Election
4
3.3
 
Duration of Elections
5
       
SECTION 4 - VESTING
         
4.1
 
Deferral Amounts
6
4.2
 
Supplemental Contributions
6
4.3
 
Mandatory Fee Deferrals
6

 
(i)

--------------------------------------------------------------------------------




SECTION 5 - ACCOUNTS AND VALUATIONS
       
5.1
 
Deferral Accounts
7
5.2
 
Supplemental Contribution Accounts
7
5.3
 
IR Stock Accounts
9
5.4
 
Valuation of Account Balance in Event of Change in Control
9
5.5
 
Changes in Capitalization
10
5.6
 
Accounts are Bookkeeping Entries
10
5.7
 
Mandatory Fee Deferral
10
       
SECTION 6 - DISTRIBUTION OF ACCOUNTS
         
6.1
 
Termination, Retirement and Death
12
6.2
 
Scheduled Distributions
13
6.3
 
Prohibition of Accelerations
14
6.4
 
Medium of Payments
14
6.5
 
Change in Control
14
6.6
 
Taxes; Withholding
14
6.7
 
Treatment of Installments; Date of Distribution
14
6.8
 
Timing of Initial Election Forms
14
6.9
 
Effective Date of Distribution Provisions
15
       
SECTION 7 - BENEFICIARY DESIGNATION
16
       
SECTION 8 - AMENDMENT AND TERMINATION OF PLAN
         
8.1
 
Amendment
17
8.2
 
Termination of Plan
17
       
SECTION 9 - MISCELLANEOUS
         
9.1
 
Unsecured General Creditor
18
9.2
 
Entire Agreement; Successors
18
9.3
 
Non-Assignability
18
9.4
 
Authorization and Source of Shares
18
9.5
 
Singular and Plural
18
9.6
 
Captions
19
9.7
 
Applicable Law
19
9.8
 
Severability
19

 
(ii)

--------------------------------------------------------------------------------


 
IR-Limited Director Deferred Compensation and Stock Award Plan II
As Amended and Restated Effective August 1, 2007



SECTION 1


STATEMENT OF PURPOSE


The purpose of the IR-Limited Director Deferred Compensation and Stock Award
Plan II (the “Plan”) is to further increase the mutuality of interest between
Ingersoll-Rand Company Limited, a Bermuda company (the “Company”), its
non-employee members of the Board (“Non-employee Directors”) and members by
providing its Non-employee Directors the opportunity to elect to defer receipt
of cash compensation. The Plan shall be unfunded for tax purposes. To the extent
Code Section 409A applies to the Plan, the terms of the Plan are intended to
comply with that provision, and the terms of the Plan shall be interpreted and
administered in accordance therewith.


The Plan is a successor to the IR-Limited Director Deferred Compensation and
Stock Award Plan (the “Predecessor Plan”). The Predecessor Plan, which
previously was known as the Ingersoll-Rand Company Directors Deferred
Compensation and Stock Award Plan, became effective on January 1, 1997, was
amended and restated effective January 1, 2001.


On December 31, 2004, the Company froze the Predecessor Plan with respect to all
deferrals to the extent such deferrals would otherwise be subject to Code
Section 409A (including amounts that were credited under the Predecessor Plan as
of December 31, 2004 but were not grandfathered with respect to Code Section
409A). Also on December 31, 2004, the Company adopted the Plan to provide for
deferrals of amounts subject to Code Section 409A (including amounts that were
credited under the Predecessor Plan as of December 31, 2004 but were not
grandfathered with respect to Code Section 409A) on substantially the same terms
as those provided under the Predecessor Plan to the extent such terms are not
inconsistent with Code Section 409A.


The Company now hereby amends and restates the Plan in its entirety to conform
the terms of the Plan to the requirements under Code Section 409A. The Plan
shall apply to (i) amounts initially deferred hereunder on or after January 1,
2005, (ii) amounts initially credited to the Predecessor Plan before January 1,
2005 that, pursuant to the effective-date rules of Code Section 409A, are
subject to the provisions of Code Section 409A, and (iii) investment earnings
allocable to amounts described in (i) and (ii). Notwithstanding any other
provision of this Plan, no amount will be deferred or credited under this Plan
with respect to a Participant for a Plan Year if such amount is properly
deferred or credited with respect to such Participant for such Plan Year under
the Predecessor Plan.
 
1

--------------------------------------------------------------------------------



SECTION 2


DEFINITIONS



 
2.1
“Account Balance” means, for each Plan Year, a credit on the records of the
Company equal to the sum of the value of a Participant’s Deferral Account,
Deferred IR Stock Award Account, Supplemental Contribution Account and IR Stock
Account for such Plan Year. The Account Balance shall be a bookkeeping entry
only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or to the
Participant’s designated Beneficiary, pursuant to the Plan.




 
2.2
“Beneficiary” means the person or persons designated as such in accordance with
Section 7.




 
2.3
“Beneficiary Designation Form” means the form established from time to time by
the Company that a Participant completes and returns to the Secretary of the
Company to designate one or more Beneficiaries.




 
2.4
“Board” means the Board of Directors of the Company.




 
2.5
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations and other administrative guidance issued thereunder.




 
2.6
“Deferral Account” means, for each Plan Year, (i) the sum of all of a
Participant’s Deferral Amounts (other than amounts deferred pursuant to Section
5.7), plus (ii) amounts credited in accordance with all the applicable crediting
provisions of the Plan that relate to the Participant’s Deferral Account, less
(iii) all distributions made to the Participant or to the Participant’s
Beneficiary pursuant to the Plan that relate to the Participant’s Deferral
Account.




 
2.7
“Deferral Amount” means the amount of Fees actually deferred under the Plan by
the Participant pursuant to Section 3.1 and the amount of Fees automatically
deferred pursuant to Section 5.7 for any one Plan Year.




 
2.8
“Deferred IR Stock Award Account” means, for each Plan Year, all of a
Participant’s amounts deferred pursuant to Section 5.7.




 
2.9
“Election Form” means the form or forms established from time to time by the
Company that a Participant completes, signs and returns to the Secretary of the
Company to make an election under the Plan. An Election Form also includes any
other method approved by the Company that a Participant may use to make an
election under the Plan. The terms and conditions specified in the Election
Form(s) are incorporated by reference herein and form a part of the Plan. If
there is a conflict between the Election Form and the Plan, the terms of the
Plan shall control and govern.

 
2

--------------------------------------------------------------------------------


 

 
2.10
“Fees” means retainer and meeting fees payable to Non-employee Directors.




 
2.11
“Investment Option Subaccounts” means the separate subaccounts, each of which
corresponds to an investment option elected by the Participant with respect to a
Participant’s Deferral Accounts.




 
2.12
“IR Stock” means the Class A common shares, par value $1.00 per share, of the
Company.




 
2.13
“IR Stock Account” means, for each Plan Year, (i) the sum of all of a
Participant’s Deferral Amounts that are deemed to be invested in IR Stock, plus
(ii) amounts credited in accordance with all the applicable crediting provisions
of the Plan that relate to the Participant’s IR Stock Account, less (iii) all
distributions made to the Participant or to the Participant’s Beneficiary
pursuant to the Plan that relate to the Participant’s IR Stock Account.




 
2.14
“Participant” means a Non-employee Director participating in the Plan in
accordance with the provisions of Section 3.




 
2.15
“Plan Year” means a calendar year.




 
2.16
“Retirement” means retirement in accordance with the Board’s retirement policy
for Non-employee Directors.




 
2.17
“Return” means, for each investment option, an amount equal to the net
investment return (including changes in value and distributions) for each such
investment option during each business day.




 
2.18
“Separation from Service” means a separation from service within the meaning of
Code Section 409A(a)(2)(A)(i).




 
2.19
“Supplemental Contribution” means an additional amount to be credited to a
Participant's Supplemental Contribution Account equal to twenty percent (20%) of
the Participant's Fees that are deferred under Section 3.1 of the Plan for a
Plan Year by the Participant and is, at the time of making the deferral
election, elected to be invested in the Participant’s IR Stock Account.
Notwithstanding the foregoing, effective August 2, 2006, no additional
Supplemental Contributions shall be credited under the Plan with respect to any
Participant.




 
2.20
“Supplemental Contribution Account” means, for each Plan Year, (i) the sum of
all of a Participant’s Supplemental Contributions, plus (ii) amounts credited in
accordance with all the applicable crediting provisions of the Plan that relate
to the Participant’s Supplemental Contribution Account, less (iii) all
distributions made to the Participant or to the Participant’s Beneficiary
pursuant to the Plan that relate to the Participant’s Supplemental Contribution
Account.




 
2.21
“Trust” means the IR Grantor Trust Agreement, dated as of January 1, 2001
between the Company and the trustee named therein, as amended from time to time.

 
3

--------------------------------------------------------------------------------


 
SECTION 3


PARTICIPATION, DEFERRAL ELECTION AND INVESTMENT ELECTION



 
3.1
Participation and Deferral Election. Non-employee Directors may elect to
participate in the Plan for a given Plan Year by filing a completed Election
Form for the Plan Year in the manner prescribed by the Secretary of the Company.
The Election Form must specify the percentage or dollar amount of any Deferral
Amount otherwise payable during such Plan Year that will be deferred under the
Plan.



Any election to defer a Deferral Amount otherwise payable for services provided
by a Non-Employee Director during a Plan Year is irrevocable upon the filing of
the Election Form, and must be properly completed and filed no later than: (i)
the December 31 immediately preceding such Plan Year; or (ii) with respect to a
new Non-employee Director who is described in Code Section 409A(a)(4)(B)(ii),
before the earlier of the effective date of his or her election to the Board or
the 30th day after such new Non-employee Director first becomes eligible to
participate in the Plan (provided that such election shall relate only to
amounts earned subsequent to the date such Election Form is filed).


A Non-employee Director who fails to file a properly completed Election Form by
such date will be ineligible to defer a Deferral Amount under the Plan for the
following Plan Year. In addition, the Company may establish from time to time
such other enrollment requirements as it determines are necessary or proper.


If the Company determines in good faith that a Participant no longer qualifies
as a Non-employee Director, the Participant shall not be permitted to make any
future deferral election under this Section 3.1 for any future Plan Year.



 
3.2
Investment Election. In accordance with procedures established by the Company,
prior to the time a Participant’s Deferral Amounts are credited to a
Participant’s Deferral Account pursuant to Section 5.1, the Participant shall
designate, on an Election Form, the types of investment options in which the
Participant’s Deferral Amounts, other than Fees deferred under Section 5.7, will
be deemed to be invested for purposes of determining the amount of earnings to
be credited to the Participant’s Deferral Account and, with respect to Deferral
Amounts that are designated by the Participant to be deemed to be invested in IR
Stock, the IR Stock Account.



Subject to Section 5.3, in making the designations pursuant to this Section, the
Participant may specify that all or any portion of the Participant’s Deferral
Amount, other than Fees deferred under Section 5.7, be deemed to be invested, in
whole percentage increments, in one or more of the types of investment options
provided under the Plan. A Participant may change the designation made under
this Section with respect to prior and/or future Deferral Amounts by filing an
Election Form no later than the time specified by the Secretary of the Company,
to be effective as of the first business day of the following month. If a
Participant fails to elect a type of investment option under this Section, he or
she shall be deemed to have elected the investment option designated by the
Company as the default investment option.
 
4

--------------------------------------------------------------------------------


 
A Participant shall not be permitted to make any election under this Section 3.2
with respect to any Fees deferred under Section 5.7.



 
3.3
Duration of Elections. Notwithstanding anything to the contrary: (a) any
election under Section 3.1 (including a failure to make an election) shall
remain in effect from Plan Year to Plan Year unless a written request to modify
or terminate that election for a subsequent Plan Year is submitted to the
Secretary of the Company in accordance with Section 3.1; and (b) any election
under Section 3.2 (including a failure to make an election) shall remain in
effect from Plan Year to Plan Year unless a written request to modify or
terminate that election is submitted to the Secretary of the Company, which
request shall be effective as to any Deferral Amount credited to the
Participant’s Deferral Account 30 or more days after such written request is
submitted to the Secretary of the Company; provided that nothing in this Section
3.3(b) shall permit a Participant to make such a written request as to the
deemed investment of Fees deferred under Section 5.7.



5

--------------------------------------------------------------------------------



SECTION 4


VESTING



 
4.1
Deferral Amounts. A Participant shall be fully vested in his or her Deferral
Account.




 
4.2
Supplemental Contributions. A Participant shall vest in his or her Supplemental
Contribution Account on the earliest of: (i) the fifth anniversary of the date
the Supplemental Contribution is credited to the Participant's Supplemental
Contribution Account; (ii) the date of the Participant's cessation of service on
the Board by reason of Retirement or death; (iii) a Change in Control pursuant
to Section 6.5; or (iv) a termination of the Plan pursuant to Section 8.2.
Notwithstanding the foregoing, effective August 2, 2006, a Participant shall be
fully vested in his or her Supplemental Contribution Account.




 
4.3
Mandatory Fee Deferrals. A Participant shall be fully vested in his or her
Deferred IR Stock Award Account.

 
6

--------------------------------------------------------------------------------


 
SECTION 5


ACCOUNTS AND VALUATIONS



 
5.1
Deferral Accounts. The Company shall establish and maintain a separate Deferral
Account for each Participant for each Plan Year. All Deferral Amounts, other
than Deferral Amounts that are deemed, at the Participant’s election, to be
invested in IR Stock and Fees deferred under Section 5.7, shall be credited to
the Participant’s Deferral Account on the date when the Deferral Amount would
otherwise be paid to the Participant. All Deferral Amounts that are deemed, at
the Participant’s election, to be invested in IR Stock shall be credited to the
Participant’s IR Stock Account as described in Section 5.3. All Fees deferred
under Section 5.7 shall be credited to the Participant’s Deferred IR Stock Award
Account as described in Section 5.7.



Each Participant’s Deferral Accounts shall be divided into Investment Option
Subaccounts. A Participant’s Deferral Accounts shall be credited as follows:
 

 
(a)
On the day a Deferral Amount is credited to a Participant’s Deferral Account,
the Administrative Committee shall credit the Investment Option Subaccounts of
the Participant's Deferral Account with an amount equal to the Participant’s
Deferral Amount in accordance with the Participant's Election Form; that is, the
portion of the Participant's Deferral Amount that the Participant has elected to
be deemed to be invested in a certain type of investment option shall be
credited to the Investment Option Subaccount corresponding to that investment
option, and

 

 
(b)
Each business day, each Investment Option Subaccount of a Participant's Deferral
Account shall be adjusted for earnings or losses in an amount equal to that
determined by multiplying the balance credited to such Investment Option
Subaccount as of the prior day plus contributions credited that day to the
Investment Option Subaccount by the Return for the corresponding investment
option selected by the Company.




 
5.2
Supplemental Contribution Accounts. The Company shall establish and maintain a
separate Supplemental Contribution Account for each Plan Year for each
Participant who receives a Supplemental Contribution for such Plan Year. All
Supplemental Contributions shall be credited to the Participant’s Supplemental
Contribution Account on the same date that the Participant’s Deferral Amount for
which the Supplemental Contribution is being made is credited to the
Participant’s Deferral Account pursuant to Section 5.1. All of a Participant’s
Supplemental Contributions shall be deemed to be invested in, and shall remain
deemed to be invested in, IR Stock in the Participant’s Supplemental
Contribution Account until such amounts are distributed from the Plan.



All Supplemental Contributions shall initially be credited to a Participant's
Supplemental Contribution Account in units or fractional units of IR Stock. The
value of each unit shall be determined each business day and shall equal the
closing price of one share of IR Stock on the New York Stock Exchange-Composite
Tape. On each date that Supplemental Contributions are credited to a
Participant’s Supplemental Contribution Account, the number of units to be
credited shall be determined by dividing the number of units by the value of a
unit on such date.

 
7

--------------------------------------------------------------------------------


 
Dividends paid on IR Stock shall be reflected in a Participant's Supplemental
Contribution Account by the crediting of additional units or fractional units.
Such additional units or fractional units shall equal the value of the dividends
based upon the closing price of one share of IR Stock on the New York Stock
Exchange-Composite Tape on the date such dividends are paid.



 
5.3
IR Stock Accounts. The Company shall establish and maintain a separate IR Stock
Account for each Plan Year for each Participant who elects to have all or a
portion of his of her Deferral Amounts for such Plan Year invested in IR Stock.
All Deferral Amounts that are deemed, at the Participant’s election, to be
invested in IR Stock shall be credited to the Participant’s IR Stock Account on
the date when the Deferral Amount would otherwise be paid to the Participant.
Notwithstanding anything to the contrary, IR Stock credited to a Participant’s
IR Stock Account may not be designated by the Participant to be deemed to be
invested in any other investment option and shall remain invested in IR Stock in
such IR Stock Account until distributed from the Plan. A Participant’s IR Stock
Accounts shall be credited as follows:




 
(a)
On the day a Deferral Amount is credited to a Participant’s IR Stock Account,
the Company shall credit the IR Stock Account with an amount equal to the
Participant’s Deferral Amount.




 
(b)
All Deferral Amounts deemed to be invested in IR Stock in accordance with the
Participant’s Election Form shall be credited to a Participant's IR Stock
Account in units or fractional units. The value of each unit shall be determined
each business day and shall equal the closing price of one share of IR Stock on
the New York Stock Exchange-Composite Tape. On each date that Deferral Amounts
are credited to the Participant's IR Stock Account, the number of units to be
credited shall be determined by dividing the amount of such Deferral Amounts by
the value of a unit on such date.



Dividends paid on IR Stock shall be reflected in a Participant's IR Stock
Account by the crediting of additional units or fractional units. Such
additional units or fractional units shall equal the value of the dividends
based upon the closing price of one share of IR Stock on the New York Stock
Exchange-Composite Tape on the date such dividends are paid.



 
5.4
Valuation of Account Balance in Event of Change in Control. In the event of a
Change in Control pursuant to Section 6.5, the value of each IR Stock unit
deemed to be invested in each IR Stock Account, Supplemental Contribution
Account, and Deferred IR Stock Award Account shall be equal to the closing price
of one share of IR Stock on the New York Stock Exchange-Composite Tape on the
date of the transaction constituting the Change in Control if IR Stock is traded
on the New York Stock Exchange on such date, or, if IR Stock is not traded on
the New York Stock Exchange on such date but is traded on another securities
market on such date, the closing price of one share of IR Stock on such
securities market on such date, or, in any other case, the value of one share of
IR Stock as determined under the terms of the transaction constituting the
Change in Control.

 
8

--------------------------------------------------------------------------------


 
In the event of a Change in Control pursuant to Section 6.5, the value of a
Participant’s Account Balances for all investment options other than IR Stock
shall be determined as of the end of the month during which the Change in
Control occurs.



 
5.5
Changes in Capitalization. If there is any change in the number or class of
shares of IR Stock through the declaration of a stock dividend or other
extraordinary dividends, or recapitalization resulting in stock splits, or
combinations or exchanges of such shares or in the event of similar corporate
transactions, the units in each Participant’s IR Stock Account, Supplemental
Contribution Account, and Deferred IR Stock Award Account shall be equitably
adjusted to reflect any such change in the number or class of issued shares of
IR Stock or to reflect such similar corporate transaction.




 
5.6
Accounts are Bookkeeping Entries. Notwithstanding any other provision of the
Plan that may be interpreted to the contrary, the investment options, including
IR Stock, are to be used for measurement purposes only, and a Participant’s
election of any such investment option, the allocation to his or her Account
Balances, and Deferred IR Stock Award Account thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balances and Deferred IR Stock Award Account shall not be
considered or construed in any manner as an actual investment in any such
investment option. In the event that the Company or the trustee of the Trust, in
its own discretion, decides to invest funds in any or all of the investment
options, no Participant shall have any rights in or to such investments
themselves. Without limiting the foregoing, a Participant’s Account Balances and
Deferred IR Stock Award Account shall at all times be a bookkeeping entry only
and shall not represent any investment made on the Participant’s behalf by the
Company or the Trust. The Participant shall at all times remain an unsecured
creditor of the Company.




 
5.7
Mandatory Fee Deferral. On each IR Stock quarterly dividend payment date a
portion of each Non-employee Director’s Fees equal to $15,000 shall be deferred
and credited to the Deferred IR Stock Award Account of such Non-employee
Director. Effective January 1, 2007, the amount of mandatory fee deferral shall
be increased to $23,000.

 
9

--------------------------------------------------------------------------------


 
A Participant’s Deferred IR Stock Award Account shall be credited as follows:



 
(a)
On the day the Fees are credited to a Participant’s Deferred IR Stock Award
Account, the Company shall credit the Deferred IR Stock Award Account with an
amount equal to the Fees that are deferred pursuant to this Section.




 
(b)
All Fees that are deferred pursuant to this Section shall be credited to a
Participant’s Deferred IR Stock Award Account in units or fractional units. The
value of each unit shall be determined each business day and shall equal the
closing price of one share of IR Stock on the New York Stock Exchange-Composite
Tape. On each date that Fees under this Section are credited to the
Participant’s Deferred IR Stock Award Account, the number of units to be
credited shall be determined by dividing the amount of such Fees by the value of
a unit on such date.



Dividends paid on IR Stock shall be reflected in a Participant’s Deferred IR
Stock Award Account by the crediting of additional units or fractional units.
Such additional units or fractional units shall equal the value of the dividends
based upon the closing price of one share of IR Stock on the New York Stock
Exchange-Composite Tape on the date such dividends are paid.
 
10

--------------------------------------------------------------------------------


 
SECTION 6


DISTRIBUTION OF ACCOUNTS



 
6.1
Separation from Service and Death. Effective August 1, 2007 or as otherwise
provided in Section 6.9, a Participant who has a Separation from Service or dies
shall be paid his or her vested Account Balances (and after his or her death to
his or her Beneficiary) in a lump sum in the Plan Year following the
Participant’s Separation from Service or death unless an optional form of
benefit payment is elected in accordance with the next sentence. For each Plan
Year’s Account Balance the Participant may elect on an initial Election Form
filed in accordance with Section 3.1 by the time specified in Section 6.8, an
optional form of benefit payment from among the following:

 

 
(1)
Annual installments over five (5) years commencing in the Plan Year following
the Participant’s Separation from Service or death;

 

 
(2)
Annual installments over ten (10) years commencing in the Plan Year following
the Participant’s Separation from Service or death;

 

 
(3)
Annual installments over fifteen (15) years commencing in the Plan Year
following the Participant’s Separation from Service or death; and

 

 
(4)
A lump sum distribution payable in the Plan Year specified by the Participant on
such Election Form; provided that such specified year shall be no less than one
(1) year and no more than five (5) years following the Participant’s Separation
from Service or death.

 
Notwithstanding the foregoing, a Participant may irrevocably elect, on a
subsequent Election Form, to change the form and/or extend the timing of a
distribution under this Section to a lump sum distribution payable in the Plan
Year specified by the Participant on such Election Form, which Plan Year shall
not be later than ten (10) years following the Participant’s Separation from
Service or death, provided that, as and to the extent required by Code Section
409A(a)(4)(C): (i) no such election shall take effect until twelve months after
the date on which such election was made; (ii) no such election (other than an
election related to a distribution payable by reason of death) shall be
effective unless it defers by a period of at least five years the date on which
such distribution would otherwise be made or begin; and (iii) no such election
related to a distribution payable at a specified time or pursuant to a fixed
schedule (within the meaning of Code Section 409A(a)(2)(A)(iv)) may be made
within twelve months of the date such distribution would otherwise be made. As
and to the extent required under Code Section 409A(a)(4)(C), the first day of
the Plan Year in which a distribution would otherwise be made or begin (but for
an election made by the Participant under this paragraph) shall be treated as
the date the distribution would otherwise be made or begin for purposes of the
rules set forth in the preceding sentence.
 
11

--------------------------------------------------------------------------------


 
In the event of the Participant’s Separation from Service or death prior to the
elected date for one or more scheduled distributions pursuant to Section 6.2,
the portion of the Participant’s Account Balance associated with such
distribution(s) shall be paid to the Participant (and after his or her death to
his or her Beneficiary) at the time and in the form determined under this
Section 6.1.


Notwithstanding any provision of the Plan to the contrary, if a Participant has
a Separation from Service or dies while receiving annual installments pursuant
to Section 6.2, such annual installments shall continue to be paid to the
Participant (and after his or her death to his or her Beneficiary) in the same
manner as if the Participant had not had a Separation from Service or died.


All distributions under this Section shall be made on a pro rata basis from the
Participant’s Account Balances.



 
6.2
Scheduled Distributions. A Participant may elect, on an initial Election Form
filed in accordance with Section 3.1 by the time specified in Section 6.8, to
receive a distribution of all or a portion of his or her Deferral Account and IR
Stock Account with respect to such Plan Year(s) while still a Non-employee
Director. A Participant’s election for a distribution under this Section shall
be permitted only if the date specified on the Election Form by the Participant
for such distribution (in the event of a lump sum) or the commencement of such
distribution (in the event of annual installments) is no earlier than two (2)
years from the last day of the Plan Year for which the portion of the Deferral
Account and IR Stock Account to be distributed is actually deferred. At the time
an election for a distribution under this Section is made, the Participant shall
also elect, on the Election Form, the form of payment of the distribution. The
Participant shall elect either (i) a lump sum payment to be paid in the Plan
Year specified by the Participant on the Election Form or (ii) annual
installments over two (2), three (3), four (4) or five (5) years beginning in
the Plan Year specified by the Participant on the Election Form.



A Participant may irrevocably elect, on a subsequent Election Form, to change
the form and/or extend the timing of a distribution under this Section, provided
that, as and to the extent required by Code Section 409A(a)(4)(C): (i) no such
election shall take effect until twelve months after the date on which such
election was made; (ii) no such election shall be effective unless it defers by
a period of at least five years the date on which such distribution would
otherwise be made or begin; and (iii) no such election may be made within twelve
months of the date such distribution would otherwise be made. As and to the
extent required under Code Section 409A(a)(4)(C), the first day of the Plan Year
in which a distribution would otherwise be made or begin (but for an election
made by the Participant under this paragraph) shall be treated as the date the
distribution would otherwise be made or begin for purposes of the rules set
forth in the preceding sentence.


All distributions under this Section shall be made on a pro rata basis from the
Participant’s Deferral Account(s) and IR Stock Account(s), as applicable.
 
12

--------------------------------------------------------------------------------


 

 
6.3
Prohibition of Accelerations. Except to the extent that the Company is permitted
under Code Section 409A(a)(3) to exercise discretion to accelerate distributions
under the Plan, the time or schedule of any distribution hereunder shall not be
accelerated.




 
6.4
Medium of Payments. All amounts in a Participant’s Deferral Account and payable
to a Participant or Beneficiary under the Plan shall be paid in cash. All
amounts in a Participant’s Supplemental Contribution Account, Deferred IR Stock
Award Account, and IR Stock Account and payable to a Participant or Beneficiary
under the Plan shall be paid in IR Stock.



All distributions from the Plan that are to be paid in a specified number of
annual installments shall be paid so that the amount of each annual installment
is determined by dividing the total remaining number of units in the
Participant’s Account Balance to be paid in annual installments by the number of
years of annual installments remaining.



 
6.5
Change in Control. In the event of a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company, within the meaning of Code Section 409A(a)(2)(A)(v) (a
“Change in Control”), all Account Balances shall be valued pursuant to Section
5.4, and shall be distributed in a lump sum within forty five (45) days
following such Change in Control.




 
6.6
Taxes; Withholding. To the extent required by law, the Company, or the trustee
of the Trust, shall withhold from payments made hereunder an amount equal to at
least the minimum taxes required to be withheld by the federal or any state or
local government. The amount to be withheld and the manner in which amounts
shall be withheld shall be determined in the sole discretion of the Company or
the trustee of the Trust.




 
6.7
Treatment of Installments; Date of Distribution. For purposes of Code Section
409A, any series of installment payments payable to or with respect to a single
Participant shall be treated as a single payment under the Plan. Any
distribution due under the Plan shall be made by the last day of the Plan Year
in which such distribution, disregarding this sentence, is due under the Plan or
such other date as may be permitted or required under Code Section 409A.




 
6.8
Timing of Initial Election Forms. Any election made on an initial Election Form
(but not a subsequent Election Form) referenced in Section 6.1 or 6.2 that
applies to a Deferral Amount shall be irrevocable (except to the extent such
election is subject to a subsequent election under Section 6.1 or 6.2 as
permitted by Code Section 409A(a)(4)(C)) and must be made no later than the
election deadline that applies under Section 3.1 to such Deferral Amount or, in
the case of a Fees described in Section 5.7, December 31 of the Plan Year
preceding the Plan Year in which the Participant performs the services to which
such Fees relate.

 
13

--------------------------------------------------------------------------------


 

 
6.9
Effective Date of Distribution Provisions. Notwithstanding any other provision
of this Plan and in accordance with Code Section 409A, the provisions of the
Plan in effect as of July 31, 2007 shall apply through December 31, 2007 to the
extent that this amendment and restatement of the Plan as of August 1, 2007
would (a) cause an amount otherwise payable during 2007 not to be payable during
2007 or (b) cause an amount not otherwise payable during 2007 to be payable
during 2007.

 
14

--------------------------------------------------------------------------------




SECTION 7


BENEFICIARY DESIGNATION


A Participant shall have the right to designate a Beneficiary(ies) to receive
the Participant’s Account Balances in the event the Participant dies prior to
receiving all of his or her Account Balances. A Beneficiary designation shall be
made, and may be amended at any time, by the Participant by filing a written
designation with the Secretary of the Company, on such form and in accordance
with such procedures as the Company shall establish from time to time. A
Participant may change the designated Beneficiary under this Plan at any time by
providing such designation in writing to the Secretary of the Company.


If a Participant fails to designate a Beneficiary(ies), or if all designated
Beneficiaries predecease the Participant, the Participant’s Beneficiary(ies)
shall be deemed to be the Participant’s estate. If the Company is unable to
determine a Participant's Beneficiary or if any dispute arises concerning a
Participant's Beneficiary, the Company may pay benefits to the Participant's
estate. Upon such payment, the Company shall have no further liability
hereunder.


If any distribution to a Beneficiary is to be made in annual installments, and
the Beneficiary dies before receiving all such installments, the remaining
installments, if any, shall continue to be paid as installments to the estate of
the Beneficiary.
 
15

--------------------------------------------------------------------------------


 
SECTION 8


AMENDMENT AND TERMINATION OF PLAN



 
8.1
Amendment. The Plan may, at any time and from time to time, be amended without
the consent of any Participant or Beneficiary, by the Board (or an authorized
Committee of the Board); provided, however, that no amendment shall reduce any
benefits accrued under the terms of the Plan prior to the date of amendment.




8.2
Termination of Plan




 
a.
Company's Right to Terminate. The Board (or an authorized Committee of the
Board) may terminate the Plan at any time and for any reason.




 
b.
Payments Upon Termination. As and to the extent permitted under Code Section
409A, all amounts deferred under the Plan with respect to a Participant shall be
paid to the Participant, in a lump sum, upon the Company’s termination and
liquidation of the Plan, provided that: (1) the termination and liquidation do
not occur proximate to a downturn in the financial health of the Company; (2)
the Company terminates and liquidates all agreements, methods, programs, and
other arrangements sponsored by the Company that would be aggregated with the
Plan and any other terminated and liquidated agreements, methods, programs, and
other arrangements under Code Section 409A if the Participant had deferrals of
compensation under all the agreements, methods, programs, and other arrangements
that are terminated and liquidated; (3) no payments in liquidation of the Plan
are made within 12 months of the date the Company takes all necessary action
irrevocably to terminate and liquidate the Plan other than payments that would
be payable under the terms of the Plan if the action to terminate and liquidate
the Plan had not occurred; (4) all payments are made within 24 months of the
date the Company takes all necessary action irrevocably to terminate and
liquidate the Plan; and (5) the Company does not adopt a new plan that would be
aggregated with the Plan or any other terminated and liquidated plan under Code
Section 409A if the Participant participated in both plans, at any time within
three years following the date the Company takes all necessary action
irrevocably to terminate and liquidate the Plan.

 
16

--------------------------------------------------------------------------------


 
SECTION 9


MISCELLANEOUS



 
9.1
Unsecured General Creditor. Benefits under the Plan shall be payable by the
Company out of its general funds. The Company shall have the right to establish
a reserve or make any investment for the purposes of satisfying its obligations
hereunder for payment of benefits at its discretion, provided, however, that no
Participant or Beneficiary shall have any interest in such investment or
reserve. To the extent that any person acquires a right to receive benefits
under this Plan, such rights shall be no greater than the right of any unsecured
general creditor of the Company. No Participant shall have any of the rights or
privileges of a stockholder of the Company under the Plan, including as a result
of the crediting of units to the Participant’s IR Stock Account, Supplemental
Contribution Account, or Deferred IR Stock Award Account, except at such time as
distribution is actually made from the Participant’s IR Stock Account,
Supplemental Contribution Account, or Deferred IR Stock Award Account, as
applicable.




 
9.2
Entire Agreement; Successors. The Plan, including the Election Form and any
subsequently adopted amendments to the Plan or Election Form, shall constitute
the entire agreement or contract between the Company and any Participant
regarding this Plan. There are no covenants, promises, agreements, conditions or
understandings, either oral or written, between the Company and any Participant
relating to the subject matter hereof, other than those set forth herein. This
Plan and any amendment hereof shall be binding on the Company and the
Participants and, their respective heirs, administrators, trustees, successors
and assigns, including but not limited to, any successors of the Company by
merger, consolidation or otherwise by operation of law, and on all designated
Beneficiaries of the Participant.




 
9.3
Non-Assignability. To the extent permitted by law, the right of any Participant
or any Beneficiary in any benefit hereunder shall not be subject to attachment,
garnishment or any other legal process for the debts of such Participant or
Beneficiary; nor shall any such benefit be subject to anticipation, alienation,
sale, transfer, assignment, pledge or encumbrance.




 
9.4
Authorization and Source of Shares. Shares of IR Stock necessary to meet the
obligations of the Plan have been reserved and authorized pursuant to
resolutions adopted by the Board on December 4, 1996, and additional shares of
IR Stock shall be reserved and authorized for delivery under the Plan from time
to time. These shares of IR Stock may be provided from newly-issued or treasury
shares.




 
9.5
Singular and Plural. As the context may require, the singular may be read as the
plural and the plural as the singular.

 
17

--------------------------------------------------------------------------------


 

 
9.6
Captions. The captions to the articles, sections, and paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.




 
9.7
Applicable Law. This Plan shall be governed and construed in accordance with the
laws of the State of New Jersey.




 
9.8
Severability. If any provisions of this Plan shall, to any extent, be invalid or
unenforceable, the remainder of this Plan shall not be affected thereby, and
each provision of this Plan shall be valid and enforceable to the fullest extent
permitted by law.

 
IN WITNESS WHEREOF, the Company has caused this amendment and restatement to be
executed by its duly authorized representative as of August 1, 2007.



        INGERSOLL-RAND COMPANY LIMITED  
   
   
  By:     /s/ Marcia Avedon  

--------------------------------------------------------------------------------

Marcia Avedon   Senior Vice President

 
18

--------------------------------------------------------------------------------

